DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are examined in this office action. This communication is the first action on the merits. 

Information Disclosure Statement
The IDS filed 3/4/2021 has been reviewed and considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-12, 14, and 20-24 of U.S. Patent No. 10104028 (US 10104028) in view of US 20060178951 A1 to Rund. 

Claim 1: Claims 1-2 of US 10104028 teach all the limitations of claim 1 of the instant application except for the concept that the first display state includes an indication of a state of shipment and the second display state includes the indication of the state of the shipment, a view order task, and an original underlying message pertaining to the purchase. 
However, Rund teaches an online ordering system which displays a preview of orders which are pending, i.e. an indication of a state of delivery (Rund: ¶ 0056 and Fig. 16), and a second display state that includes the indication of the state of delivery, a view order task, and an original order details message pertaining to the order (Rund:  ¶ 0056, ¶ 0058; see Fig. 18). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the display of order status information of Rund for the display of flight information in first and second display states of claims 1-2 of US 10104028. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2: In addition to the teachings above, claim 3 of US 10104028 further teaches the limitations of claim 2 of the instant application. 
Claim 3: In addition to the teachings above, claim 4 of US 10104028 further teaches the limitations of claim 3 of the instant application. 
Claim 4: In addition to the teachings above, claim 5 of US 10104028 further teaches the limitations of claim 4 of the instant application. 
Claim 5: In addition to the teachings above, claim 6 of US 10104028 further teaches the limitations of claim 5 of the instant application.
Claim 6: In addition to the teachings above, claim 14 of US 10104028 further teaches the limitations of claim 6 of the instant application.
Claim 7: In addition to the teachings above, claims 11-12 of US 10104028 further teaches the limitations of claim 7 of the instant application.
Claim 8: In addition to the teachings above, claim 20 of US 10104028 further teaches the limitations of claim 8 of the instant application. 
Claim 9: In addition to the teachings above, claim 21 of US 10104028 further teaches the limitations of claim 9 of the instant application.
Claim 10: In addition to the teachings above, claim 22 of US 10104028 further teaches the limitations of claim 10 of the instant application.

Claim 11: See the double patenting rejection of claim 1 above which is analogous but for the claimed invention being an apparatus (i.e. computing device) instead of a method – claim 23 of US 10104028 further teaches a computing device. 

Claim 12: See the double patenting rejection of claim 2 above. 
Claim 13: See the double patenting rejection of claim 3 above. 
Claim 14: See the double patenting rejection of claim 4 above. 
Claim 15: See the double patenting rejection of claim 5 above.
Claim 16: See the double patenting rejection of claim 6 above.
Claim 17: See the double patenting rejection of claim 7 above.
Claim 18: See the double patenting rejection of claim 8 above.
Claim 19: See the double patenting rejection of claim 10 above.

Claim 20: See the double patenting rejection of claim 1 above which is analogous but for the claimed invention being a computer readable medium instead of a method – claim 24 of US 10104028 further teaches a non-transitory computer readable storage medium storing one or more programs configured for execution by a computing device having one or more processors and memory. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11 and 20 of U.S. Patent No. 10944705 (US 10944705) in view of US 20060178951 A1 to Rund.

Claim 1: Claim 1 of US 10944705 teaches all the limitations of claim 1 of the instant application except for the concept that the first display state includes an indication of a state of shipment of a package and the second display state also includes a view order task and an original underlying message pertaining to the purchase (i.e. purchase info). 
However, Rund teaches an online ordering system which displays a preview of orders which are pending, i.e. an indication of a state of delivery (Rund: ¶ 0056 and Fig. 16), and a second display state that includes the indication of the state of delivery, a view order task, and an original order details message pertaining to the order (Rund:  ¶ 0056, ¶ 0058; see Fig. 18). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the display of order status information of Rund for the display of flight information in first and second display states of claim 1 of US 10944705. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2: In addition to the teachings above, claim 2 of US 10944705further teaches the limitations of claim 2 of the instant application. 
Claim 3: In addition to the teachings above, claim 3 of US 10944705further teaches the limitations of claim 3 of the instant application. 
Claim 4: In addition to the teachings above, claim 4 of US 10944705 further teaches the limitations of claim 4 of the instant application. 
Claim 5: In addition to the teachings above, claim 5 of US 10944705 further teaches the limitations of claim 5 of the instant application.

Claim 6: With respect to the limitation of claim 6: 
“wherein the task is one or more of viewing an original order for a product in the package or viewing tracking details for a delivery of the package”
Claim 6 of US 10944705 teaches a task, but the claims of US 10944705 do not explicitly teach the task being viewing an original order or tracking details. However, Rund teaches wherein the task is one or more of viewing an original order for a product in the package or viewing tracking details for a delivery of the package (Rund: ¶ 0056-0058, Figs. 16 and 18). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the task being viewing an original order or tracking info for the order as taught by Rund in the system of claims 1 and 3-6 of US 10944705, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: With respect to the limitations of claim 7: 
wherein the first structured content element further comprises a purchase of an item, 
wherein the method further comprises obtaining a first image associated with the item purchased, and 
wherein forming the first display state comprises including the first image in the first display state of the first object along with the combination of the notification of the first message and the indication of the state of shipment of the package
Claim 7 of US 10944705 teaches the first structured content element, a first image associated with the first structured content element, and forming the display state including the first image in the first display state, but the claims do not specifically recite the first structured content element as a purchase of an item, the image being associated with the purchased item, and including this image of the purchased item in the display state with the indication of the state of shipment. However, Rund teaches a purchase of an item (Rund: ¶ 0056-0058), an associated displayed image with the purchase (Rund: ¶ 0056 and Fig. 16; noting that “an image” can be any displayed info), and including it with the display of pending orders (Rund: ¶ 0056, Fig. 16 showing displayed page of pending orders). It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying the pending order/purchase information in displayed information as taught by Rund in the system of claims 1 and 7 of US 10944705 (such that the displayed info in the format of US 10944705 relates to a purchase), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: In addition to the teachings above, claim 8 of US 10944705 further teaches the limitations of claim 8 of the instant application. 
Claim 9: In addition to the teachings above, claim 9 of US 10944705 further teaches the limitations of claim 9 of the instant application.
Claim 10: In addition to the teachings above, claim 10 of US 10944705 further teaches the limitations of claim 10 of the instant application.

Claim 11: See the double patenting rejection of claim 1 above which is analogous but for the claimed invention being an apparatus (i.e. computing device) instead of a method – claim 11 of US 10944705 further teaches a computing device. 
Claim 12: See the double patenting rejection of claim 2 above. 
Claim 13: See the double patenting rejection of claim 3 above. 
Claim 14: See the double patenting rejection of claim 4 above. 
Claim 15: See the double patenting rejection of claim 5 above.
Claim 16: See the double patenting rejection of claim 6 above.
Claim 17: See the double patenting rejection of claim 7 above.
Claim 18: See the double patenting rejection of claim 8 above.
Claim 19: See the double patenting rejection of claim 10 above.

Claim 20: See the double patenting rejection of claim 1 above which is analogous but for the claimed invention being a non-transitory computer readable medium instead of a method – claim 20 of US 10944705 further teaches a non-transitory computer readable storage medium storing one or more programs configured for execution by a computing device having one or more processors and memory. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a purchase" – however, the claim is rendered indefinite because it is unclear if “a purchase” is referring to the same purchase mentioned in independent claim 1 or if it is intended to be a different purchase. For the same reason, Claim 17 also recites the limitation "a purchase" and is rendered indefinite because it is unclear if “a purchase” is referring to the same purchase mentioned in independent claim 11 or a different purchase. 
For the purposes of further examination, “a purchase” in claims 7 and 17 is interpreted to refer to the same purchase recited in the independent claims 1 and 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: Claim 20 is directed towards a “A computer readable storage medium.” The broadest reasonable interpretation of this phrase includes transitory media such as signals and carrier waves which are transitory and, therefore, covers a non-statutory embodiment.  For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The examiner recommends amending the preamble of these claims so that the term “A non-transitory computer readable storage medium…” is recited.

Novelty/Non-Obviousness
Claims 1-20 are novel/non-obvious.
Regarding independent claim 1:
US 20120042024 A1 to Kirsh teaches one or more processors (Kirsh: ¶ 0034) that determine that a message addressed to a user includes a first structured content element, which is parsed to determine the type of message and provide actions presented to the user (Kirsh: ¶ 0038-0040). Kirsh teaches that the parsed information may be used to provide actions based on information contained in the message (Kirsh: ¶ 0028-0030). However, Kirsh does not teach several features of the claimed invention including at least forming a first display state of a first object representing the message that includes a combination of a notification of the message and current information from a first data source distinct from the first message, updating a user interface to include the object in a message list with a plurality of objects including the first object, toggling the display state from a first collapsed display state to a second expanded display state within a messaging application in response to user selection of the first object, wherein the second display state includes current information from the first data source and the first message and differs from the first display state by providing direct access to the first message, and wherein the current information provided by the second display state of the object includes additional information from the first data source comparted to the current flight information provided by the first display state of the object. 
US 20120117507 A1 to Tseng teaches a messaging application that includes forming a first display state of a received message including a notification of the first message and the message from a source (Tseng: ¶ 0053, Fig. 2B, ¶ 0032-0038). Tseng further teaches updating the user interface to display icons, i.e. a first object, representing the first message in a list panel including a plurality of objects (Tseng: ¶ 0073, Figs. 1(a)-(g), ¶ 0033-0037), toggling between the first display state that is a collapsed display state displaying indication/partial message information and a second display state that is an expanded display state for viewing an entire message in response to user selection of the “object” (Tseng: ¶ 0052-0053, Fig. 2B). However, even to the extent that Tseng teaches the message coming from an outside source, Tseng does not explicitly teach the displayed first object including current information from a first data source distinct from the first message. Furthermore, Tseng does not describe any indication of current information from a source distinct from the message that is included in the first display state and the second display states where the second display state includes additional information from the first data source compared to the current information provided by the first display state as claimed, nor does Tseng teach both of the display states within the same messaging application as Tseng instead teaches the second display state includes opening a message within a messaging application from an icon that was displayed within a status bar/notification list. 
US 6463420 B1 to Guidice et al. (Guidice) teaches displaying current shipment status information retrieved from a database in an expanded state (Guidice: Col. 6: 40-67) but does not teach the obtained purchase information presented as a message that is a first object in a first display state containing the state of shipment information and a second expanded display state of the message object which contains further obtained purchase information that is not contained in the first display state, or otherwise cure the deficiencies above. 
US 20050268237 A1 to Crane teaches a messaging application in which the first display state of a message object shows a preview, and the message object may be selected by a user to display a second expanded display state of the message object within the same application (Crane: see Fig. 5 and ¶ 0030-0031). However, Crane still fails to teach obtained shipment status information presented as a message that is a first object in a first display state containing the shipment status and a second expanded display state of the message object which contains further original purchase order information compared to the first display state.
WO2005054990A2 to Hammell teaches providing a system for allowing users to track a plurality of shipments including providing shortcut to shipping information in the form of a pinpoint symbol, i.e. an image, wherein the user may select the pin point image and open a page that display which checkpoints the shipment has been detected at (Hammell: Figs. 3-4 and Pgs. 7-8). US 20140164478 A1 to Kleppman also teaches providing supplemental information for a user alongside an email message but does not otherwise teach the elements of claim 1 missing from the references above. 
Even when all of the teaching of the references above are considered in combination, they do not teach and would not have suggested to one of ordinary skill in the art providing, within a messaging application, a first object (message) in a first display state which includes the state of a shipment from a source distinct from the message with the first object, and a second display state that includes a view order task and an original underlying message pertaining to a purchase from the source that is not included in the first display state in an expanded display state including the message as claimed in the instant application. Therefore, claim 1 is novel and non-obvious. Independent claims 11 and 20 are novel and non-obvious for the same reasons as claim 1. Dependent claims 2-10 and 12-19 are also novel/non-obvious because they depend from independent claims 1 and 11. 

Conclusion                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628